DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/23/2020 has been entered. Claims 1, 3-7, and 9-21 are pending. Claims 2 and 8 have been canceled. Claims 7, 9-13, and 20-21 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "the lithium ion capturing groups" in the last 2 lines without previous recitation of this limitation.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this is referring to the lithium ion reservoir, or a new, unrecited element.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burshtain et al., (US20170294644) hereinafter Burshtain.
Regarding Claim 1, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, containing an anode (Burshtain [0041]), a cathode (Burshtain [0043]), a porous separator (Burshtain +1 to Li+δ, since it “partly reduces the lithium ions leaving them with a partial charge δ+” (Burshtain [0205]), reading on a 0< δ <1, preventing full reduction on the anode surface, thus providing a buffer zone (Burshtain [0205]) when said battery is charged (Burshtain [0206]).
Regarding Claim 14, Burshtain discloses all of the claim limitations as set forth above. Burshtain further gives an example wherein the anode material is aluminum (Burshtain [0085]), reading on un-lithiated aluminum. 
Regarding Claim 15, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode active material particles have a size of 30-500 nm (Burshtain [0092]) falling within the claimed range of 10 nm to 1 µm. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US20170294644) hereinafter Burshtain as applied to Claim 1 above.
Regarding Claim 4, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses an example which uses a conductive polymer surrounding the active material instead of using a binder (Burshtain [0126]), reading on containing no resin binder. Burshtain further discloses wherein this arrangement improves cycle life while holding the electrode together (Burshtain [0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a polymer matrix such as the one discloses by Burshtain instead of a binder in order to hold the active material together while improving cycle life.
Regarding Claim 16, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses an example wherein the anode active material particles are coated with a bonding molecule (Burshtain [0205]) selected from a list of suitable materials including lithium 4-methylbenzenesulfonate (Burshtain [0226]), and further the bonding molecule partially reduces the lithium ions, preventing full reduction on the anode surface, thus providing a buffer zone (Burshtain [0205]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable bonding material, such as lithium 4-methylbenzenesulfonate as disclosed by Burshtain, in order to provide a buffer zone for the anode material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain.
Regarding Claim 3, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, containing an anode (Burshtain [0041]), a cathode (Burshtain [0043]), a porous separator (Burshtain [0044]) disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) and an electrolyte “85” (Burshtain [0042]), wherein said method comprises consolidating (packing) particles of an anode active material (Burshtain [0085]) to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” (Burshtain [0042]), reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles (Burshtain [0042]), designed to bind electrolyte to provide electrolyte-buffering zones (Burshtain [0168]), thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged (Burshtain [0168]) and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation (Burshtain [0051]), which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. Burshtain discloses wherein it is desired to adjust the amount and particle size of the lithium ion reservoir “180” in order to ensure good lithium ion conductivity through while still partially reducing the lithium ion to Liδ+ (Burshtain [0219]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the amount of lithium ion reservoir in the anode layer such that it falls within the claimed range of 5% to 60% by volume of the anode active material layer as taught by Burshtain in order to balance good lithium ion conductivity with the benefit of partially reducing lithium ions. See also MPEP 2144.05(II)(A) for optimization of ranges for result-effective variable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, as applied to claim 1 above, and further in view of Matsumura et al., (US 20170092921) hereinafter Matsumura.
Regarding Claims 5 and 6, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode further comprises applying the anode active material particles onto a current collector (Burshtain [0042]), wherein the current collector is made of an electrically conductive material such as a metal (Burshtain [0042]), reading on an electrically conductive layer, upon which the anode slurry material is applied and compacted (Burshtain [0042]). However, Burshtain does not explicitly disclose wherein current collector is porous.
In a similar field of endeavor as it pertains to lithium ion batteries (Matsumura [0012]), Matsumura discloses an anode current collector (Matsumura [0016]) made of an electrically conductive (Matsumura [0016]) porous layer, for example copper foam (Matsumura [0023]), reading on Claim 6, since this is an example of a metal foam. Matsumura further teaches wherein the current collector has pores within which the anode active material is disposed (Matsumura [0020]). Matsumura further discloses that the higher surface area provided by the foam current collector allows for a higher battery power and ability to charge and discharge quicker than a battery without a foam current collector (Matsumura [0027]).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to improve the generic current collector of Burshtain with an improved porous metal foam current collector, such as the one taught by Matsumura, such that the anode active material particles and lithium ion reservoir are impregnated into said pores, in order to improve charge and discharge speed of the battery while still providing a structural, conductive substrate on which to put the anode active material.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, as applied to claim 1 above, and further in view of He et al., (US 20140363746) hereinafter He.
Regarding Claim 17-18, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes (Burshtain [0048]) thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode.
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte (He [0025]) suppresses the flammability of organic solvents typically used in battery electrolytes (He [0025]). He further discloses that the quasi-solid electrolyte comprises a lithium salt (He [0025]) dissolved in a liquid solvent (He [0025]) having a lithium salt concentration of greater than 3.5M (He [0026]), overlapping the claimed range of 3.5M to 14M, so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C (He [0025]) thus reading on Claim 18. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He, in a salt concentration of greater than 3.5M to 14M, which is the portion of the disclosed range overlapping the claimed range of 3.5M to 14M, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, in view of He et al., (US 20140363746) hereinafter He.
Regarding Claim 19, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, containing an anode (Burshtain [0041]), a cathode (Burshtain [0043]), a porous separator (Burshtain [0044]) disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) and an electrolyte “85” (Burshtain [0042]), wherein said method comprises consolidating (packing) particles of an anode active material (Burshtain [0085]) to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” (Burshtain [0042]), reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles (Burshtain [0042]), designed to bind electrolyte to provide electrolyte-buffering zones (Burshtain [0168]), thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged (Burshtain [0168]) and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation (Burshtain [0051]), which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes (Burshtain [0048]) thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode. However, Burshtain is silent regarding the specifics of the electrolyte. 
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte (He [0025]) suppresses the flammability of organic solvents typically used in battery electrolytes (He [0025]). He further teaches that the quasi-solid electrolyte comprises a lithium salt (He [0025]) dissolved in a liquid solvent (He [0025]) having a lithium salt concentration of greater than 3.5M (He [0026]), overlapping the claimed range of 1.75M to 5M, so that the electrolyte exhibits a vapor pressure less Claim 19. Furthermore, He teaches wherein the solvent can include an ionic liquid solvent (taken as a liquid solvent) and an organic liquid solvent (taken as a liquid additive) (He [0044]) wherein the liquid additive is different in composition than said liquid solvent, and is selected from a list of suitable solvents including methyl perfluorobutyl ether (MFE) (He [0031]), which is the same as methyl nonafluorobutyl ether (MFE), reading on the list of liquid additives, all of which are able to dissolve the lithium salt (He [0042]), and furthermore wherein the liquid additive to liquid solvent ratio is greater than 1/1 (He [0044]) overlapping with the claimed range of 5/95 to 95/5 by weight. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte, and further to select one of the appropriate liquid additives, such as MFE, in an appropriate ratio, such as 50/50 to 95/5, overlapping the claimed range of 5/95 to 95/5, and furthermore obvious to select an electrolyte concentration of greater than 3.5M to 5.0M, which is the portion of the disclosed range overlapping the claimed range of 1.75M to 5.0M, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte. 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Burshtain does not disclose the feature that the lithium ion reservoir comprises lithium-capturing groups dispersed in a fluid residing in the interstitial spaces and the lithium-capturing groups are selected from (a) electron-donating groups interspaced between non-electron-+1 to Li+δ, wherein 0 < δ < 1; (d) an ionic liquid; (e) borate salt or phosphate salt; or (f) a combination thereof.
However Burshtain discloses wherein the lithium capturing group partly reduces the lithium ions leaving them with a partial charge δ+, reading on the claimed feature (c).  See Burshtain [0205].
Applicant further argues that the dependent claims are thus allowable in view of Claim 1. 
This argument is moot in view of the rejection on Claim 1.
Applicant argues regarding Claim 3 that Burshtain does not disclose wherein the lithium ion capturing groups occupy 5% to 60% by volume of the anode active material layer, and Zhang does not cure the deficiencies of Burshtain.
The Examiner submits that Burshtain discloses wherein the amount of lithium ion reservoir included in the anode is a result-effective variable, and it is desired to ensure good lithium ion conductivity while also obtaining the benefit of partial reduction of lithium ions, and the skilled artisan would be motivated to optimize the volume ratio with respect to the volume of anode active material in order to balance these effects. 
Applicant argues regarding Claim 19 that Burshtain does not disclose any of the listed liquid additives. 
The Examiner submits that Burshtain lists methyl perfluorobutyl ether (MFE) (He [0031]), which is the same as methyl nonafluorobutyl ether (MFE) as a suitable liquid additive, thus reading on the claim limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722